     Case 5:19-cv-00106-DCB-MTP Document 22 Filed 03/23/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
VAMSIDHAR VURIMINDI                                           PETITIONER
V.                              CIVIL ACTION NO. 5:19-CV-106-DCB-MTP
SHAWN R. GILLIS                                               RESPONDENT


              ORDER ADOPTING REPORT AND RECCOMENDATION
     This Matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 19] and Petitioner

Vamsidhar Vurimindi’s (“Petitioner”) Petition for Writ of Habeas

Corpus [ECF No. 1]. On December 10, 2020, Petitioner filed his

objections to the Report and Recommendation. [ECF No. 20]. Having

reviewed the Report and Recommendation, the objections, applicable

statutory and case law, and being otherwise fully informed of the

premises, the Court finds that the relief sought in the Petition

[ECF No. 1] is denied.

                               Background

     Petitioner, a citizen of India, entered the United States in

2000 and was admitted as a lawful permanent resident on or about

February 19, 2008. [ECF No. 13-1] at 1. On February 4, 2012, he

was arrested by the Philadelphia, Pennsylvania Police Department

for stalking and disorderly conduct. Id. at 3. On April 25, 2014

he was convicted and subsequently sentenced to 2.5 to 5 years of

confinement. Id. On July 7, 2017 an immigration judge ordered the

                                    1
     Case 5:19-cv-00106-DCB-MTP Document 22 Filed 03/23/21 Page 2 of 7



Petitioner to be removed from the country. Id. at 4. Petitioner

was taken into U.S. Immigration and Customs Enforcement (“ICE”)

custody on December 18, 2018. Id. at 5.

      Petitioner appealed his conviction to the Third Circuit Court

of Appeals. See Docket Vurimindi v. Attorney General, Order date

11/6/2020, 19-1848 and 19-2904 (3d. Cir 2019). The Third Circuit

issued temporary stays of removal for Petitioner on April 15, 2019,

June 21, 2019, September 26, 2019, and December 19, 2019. See [ECF

No. 13-1]. The December 19, 2019 stay is still in effect. See

Docket Vurimindi v. Attorney General, Order date 11/6/2020, 19-

1848 and 19-2904 (3d. Cir 2019).

      On October 18, 2019, Petitioner filed a Petition for Writ of

Habeas Corpus [ECF No. 1] seeking access to Pennsylvania case law

in   order   to   appeal   his   original   conviction    of   stalking    and

disorderly conduct in Pennsylvania. [ECF No. 3] at 5. Petitioner

asserts that he was convicted based on an over-broad interpretation

of the criminal statutes, that the convictions are the reason he

is   being   detained   pending   removal,   and   that   he   is   not   “not

removable” based upon those facts. Id. at 12.

      Petitioner seeks his immediate transfer to the Pike County

Correctional Facility in Lords Valley, Pennsylvania or to be

provided with Pennsylvania case law. Id. Petitioner also seeks to

be released from ICE custody and “a declaratory judgment stating

                                      2
      Case 5:19-cv-00106-DCB-MTP Document 22 Filed 03/23/21 Page 3 of 7



that Petitioner is a lawful permanent resident of the United

States.” Id. at 13.

      On   February     4,    2020,   Respondent     Shawn   Gillis    filed   his

response     alleging    that       Petitioner’s     continued   detention      is

reasonable because while there he had access to a computer and a

law library at Adams County Detention Center (“ACDC”). [ECF No.

13] at 1. Respondent argues that Petitioner’s removal is imminent

once the temporary stay of removal is lifted by the Third Circuit

Court of Appeals. Id. at 6.

      Petitioner is no longer detained at ACDC.1 On June 26, 2020,

Judge Parker ordered Petitioner to show cause why this matter is

not   moot   inasmuch        as   Petitioner   was   transferred      from   ACDC.

Petitioner responded, asserting that, because he filed a petition

for writ of habeas corpus, the court retains jurisdiction even if

the   petitioner    is   transferred      to   another   facility      while   the

petition remains pending. [ECF No. 18] at 1.

      Judge Parker found that: (1) Petitioner’s requested remedies

are not available within a habeas petition; (2) jurisdiction over

Petitioner’s removal order lies with the Third Circuit, because he

has an appeal pending there; and (3) Petitioner’s removal is stayed



1 Petitioner currently resides in a shelter in Austin, TX. He claims that he
has been enrolled in ICE’s Intensive Supervision of Appearance Program
(“ISAP”), a program that uses electronic monitoring devices to monitor
individuals released from detention.

                                         3
    Case 5:19-cv-00106-DCB-MTP Document 22 Filed 03/23/21 Page 4 of 7



by Order of the Third Circuit Court of Appeals; therefore his

removal period has not commenced. [ECF No. 19]; See also Docket

Vurimindi v. Attorney General, Order date 11/6/2020, 19- 1848 and

19-2904 (3d. Cir 2019). For these reasons, Judge Parker recommends

that Petitioner’s Petition [ECF No. 1] be denied and dismissed

with prejudice.

                                   Standard
     When a party objects to a Report and Recommendation, this

Court is required to “make a de novo determination of those

portions   of   the    report   or    specified   proposed   findings   or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1);

see also Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991).

“Parties   filing     objections     must   specifically   identify   those

findings objected to. Frivolous, conclusive or general objections

need not be considered by the district court.” Allen v. Outlaw,

No. 5:14-cv-60-DCB-MTP, 2015 WL 4759268, at * 2 (S.D. Miss. Aug.

12, 2015). Moreover, “no factual objection is raised when a

petitioner merely reurges arguments contained in the original

petition.” Hinton v. Pike County, No. 18-60817, 2018 WL 3142942,

at *1 (S.D. Miss. June 27, 2018). A de novo review means that this

Court will “examine the entire record and will make an independent

assessment of the law.” Lambert v. Denmark, No. 2:12-cv-74-KS-MTP,

2013 WL 786356, at *1 (S.D. Miss. Mar. 1, 2013). In conducting

such a review, the Court is not “required to reiterate the findings

                                       4
    Case 5:19-cv-00106-DCB-MTP Document 22 Filed 03/23/21 Page 5 of 7



and conclusions of the magistrate judge.” Koetting v. Thompson,

995 F.2d 37, 40 (5th Cir. 1993).

                                Analysis
     Petitioner posits thirteen (13) objections. Many of these do

not specifically identify or challenge the legal conclusions of

Magistrate   Judge   Parker’s   Report   and    Recommendation.     Rather,

Petitioner   reasserts   his    claims   and    the   factual   allegations

supporting those claims. The Court will only address Petitioner’s

objections that specifically identify the legal conclusions of the

Report and Recommendation by Judge Parker.

     Petitioner asserts that his access to the courts is cognizable

under 42 U.S.C. § 1983 and therefore the Court should sever the

claim as a separate civil action, instead of dismissal with

prejudice. Petitioner does not cite supporting case law for this

proposition. Petitioner’s habeas petition is not properly before

the Court; thus,     the claims cannot         be severed as Petitioner

suggests. Judge Parker correctly found that “if Petitioner still

desires access to Pennsylvania case law, he may file an appropriate

action in the facility where he is currently detained.” [ECF No.

19] at 4.

     Petitioner explains that in his habeas petition he did not

challenge his removal order nor did he argue that his detention

was beyond the period allowed by statute. He argues that Judge


                                    5
    Case 5:19-cv-00106-DCB-MTP Document 22 Filed 03/23/21 Page 6 of 7



Parker wrongly raised these issues. However, Petitioner did in

fact include these issues in his habeas petition; therefore, Judge

Parker appropriately addressed Petitioner’s removal and detention

in the Report and Recommendation. See [ECF No. 3] at 11.

     Petitioner asserts that Judge Parker assumes that: (1) there

is nothing in the record to suggest that the government has

improperly or unreasonably delayed the regular course of removal

proceedings and (2) that the government detained Petitioner for

the purpose of his removal proceedings. Judge Parker correctly

found that this Court does not have jurisdiction over Petitioner’s

claims of removal because Petitioner already has an appeal pending

with the Third Circuit. See Docket Vurimindi v. Attorney General,

Order date 11/6/2020, 19-1848 and 19-2904 (3d. Cir 2019). Without

jurisdiction, the Court cannot proceed.

                              Conclusion
     After a de novo review of the Magistrate Judge’s Report and

Recommendation and a review of the Petitioner’s Objections, the

Court is unable to find any error with the Magistrate Judge’s

findings. The Court is satisfied that the Magistrate Judge has

undertaken an extensive examination of the issues in this case and

has issued a thorough opinion.

     Accordingly,




                                   6
    Case 5:19-cv-00106-DCB-MTP Document 22 Filed 03/23/21 Page 7 of 7



     IT IS HEREBY ORDERED that Magistrate Judge Parker’s Report

and Recommendation [ECF No. 19] is ADOPTED as the findings of this

Court. Petitioner’s Habeas Petition [ECF No. 1] is hereby DENIED

and this action is DISMISSED with prejudice.

     IT IS FURTHER ORDERED that the Petitioner’s objections [ECF

No. 20] are OVERRULED.

     SO ORDERED, this the 23rd day of March, 2021.



                                  _/s/ David Bramlette______________
                                  United States District Court Judge




                                   7
